      Case 1:18-cv-05141-JPB-AJB Document 43 Filed 09/13/19 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

William R. Hall, Jr., individually
and as a representative of the classes,    )   Civil Action No.
                                           )   1:18-cv-05141-JPB-AJB
                                           )
             Plaintiff,                    )
                                           )
v.                                         )
                                           )
TransUnion Rental Screening                )
Solutions, Inc.                            )
                                           )
             Defendant.                    )

 CONSENT MOTION TO SUSPEND EXPERT DISCLOSURE DEADLINE

      Plaintiff William R. Hall, Jr. (“Plaintiff”), by and through his counsel,

pursuant to LR 26.2(B), respectfully moves the Court to suspend the current expert

deadlines. Defendant TransUnion Rental Screening Solutions, Inc. consents to the

relief sought by this motion. In support of this motion, Plaintiff states as follows:

      1.     Plaintiff and Defendant have been meeting and conferring regarding

the production of a sample of certain data from Defendant’s systems. Specifically,

Plaintiff has advised Defendant that he intends to amend his definition of the

putative class alleged in Paragraph 47 of the Complaint (ECF No. 1), and to amend

his theory of liability for the related claim alleged in Count I of the Complaint.

Plaintiff has also requested that Defendant provide him with an export of certain
        Case 1:18-cv-05141-JPB-AJB Document 43 Filed 09/13/19 Page 2 of 6




data that he believes is relevant to the proposed amended class definition and

amended related claim. By his request, Plaintiff indicated that he would initially

accept a sample data export, and Defendant agreed to provide a sample data export.

        2.    The parties have been diligently working on this issue in a cooperative

manner. To identify and assemble the sample data export proposed by Plaintiff,

Defendant was required to identify current and historical data maintained in

separate systems and databases, create custom queries to extract certain of that

data, and manually identify and gather other such data. This process has been time-

consuming. Defendant expects to produce an initial data sample by the end of this

week.

        3.    After the sample is produced, Plaintiff will need to review the data

sample and information regarding how the sample was generated, likely with the

assistance of experts. In particular, Plaintiff believes that expert assistance may be

required to evaluate the data to determine if it is a large enough sample to be

representative, and to determine if Plaintiff contends that additional and/or

different data is needed.

        4.    After Plaintiff completes his initial data review, the parties have

agreed to meet and confer regarding whether Plaintiff seeks the production of

additional or supplemental data, and, if so, whether Defendant is willing and/or


                                          2
      Case 1:18-cv-05141-JPB-AJB Document 43 Filed 09/13/19 Page 3 of 6




able to produce same. Depending on what (if any) additional data Plaintiff

requests, Defendant may need to consult with its own experts and/or internal

personnel, and will also need time to identify, retrieve, and export any additional

data it agrees to produce to Plaintiff. Further, in the event the parties are unable to

reach agreement on the scope of the data export, they may need to seek assistance

from the Court.

      5.     By its order of July 25, 2019 (ECF No. 37), this Court extended the

schedule in this matter and set the following discovery deadlines: September 17,

2019, for Plaintiff to designate experts; October 29, 2019, for Defendant to

designate experts; and December 3, 2019, for the close of discovery and to file

motions to compel.

      6.     The process outlined herein cannot be completed by the current

deadline for Plaintiff to designate experts, which is September 17, 2019. Similarly,

if Plaintiff does not designate experts by September 17, then Defendant will not be

in a position to designate its experts on October 29, 2019.

      7.     In light of this ongoing and cooperative process of data production,

the parties propose suspending the current expert deadlines, and further propose

submitting a status report on October 1, 2019 that will propose new deadlines for

expert disclosures.


                                          3
      Case 1:18-cv-05141-JPB-AJB Document 43 Filed 09/13/19 Page 4 of 6




      8.     At the present time, the parties do not request that the Court extend

the discovery deadline or any other deadlines. However, if Plaintiff seeks and/or

Defendant agrees to produce additional data, one or both parties may request an

extension of the discovery deadline to allow for such production.

      9.     This Motion is timely made under LR 26.2(B) as it is made prior to

the current expiration of the discovery period in this matter.

   Respectfully submitted,

 Date: September 13, 2019
                                              /s/ E. Michelle Drake
                                              E. Michelle Drake, SBN 229202
                                              Joseph C. Hashmall (pro hac vice)
                                              BERGER MONTAGUE PC
                                              43 SE Main St., Suite 505
                                              Minneapolis, MN 55414
                                              Tel.: (612) 594-5999
                                              Fax: (612) 584-4470
                                              Email: emdrake@bm.net
                                                      jhasmall@bm.net

                                              Gary B. Andrews, Jr., SBN 019375
                                              Blake Andrews Law Firm, LLC
                                              1831 Timothy Dr.
                                              Atlanta, GA 30329
                                              Tel: (770) 828-6225
                                              Email: blake@blakeandrewslaw.com

                                              Counsel for Plaintiff

                                              Consented to:

                                              /s/Robert Remar

                                          4
Case 1:18-cv-05141-JPB-AJB Document 43 Filed 09/13/19 Page 5 of 6




                                   Robert B. Remar, SBN 600575
                                   Joshua P. Gunnemann, SBN 152250
                                   Cameron B. Roberts, SBN 599839
                                   ROGERS & HARDIN LLP
                                   229 Peachtree Street, N.E.
                                   2700 International Tower
                                   Atlanta, GA 30303
                                   Tel.: (404) 522-4700
                                   Fax: (404) 525-2224
                                   Email: rremar@rh-law.com
                                           jgunnemann@rh-law.com
                                           croberts@rh-law.com

                                   Michael O’Neil (pro hac vice)
                                   Albert E. Hartmann (pro hac vice)
                                   REED SMITH LLP
                                   10 South Wacker Drive, 40th Fl.
                                   Chicago, IL 60606
                                   Tel.: (312) 20701000
                                   Email: Michael.oneil@reedsmith.com
                                           ahartmann@reedsmith.com

                                   Counsel for Defendant




                               5
      Case 1:18-cv-05141-JPB-AJB Document 43 Filed 09/13/19 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I hereby certify that on September 13, 2019, I electronically filed the

foregoing CONSENT MOTION with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to all counsel of

record.

Dated: September 13, 2019

                                       /s/ E. Michelle Drake
                                       E. Michelle Drake, SBN 229202
                                       Joseph C. Hashmall (pro hac vice)
                                       BERGER MONTAGUE PC
                                       43 SE Main St, Suite 505
                                       Minneapolis, MN 55414
                                       Tel.: 612.594.5999
                                       Fax: 612.584.4470
                                       Email: emdrake@bm.net
                                               jalbanese@bm.net

                                       Gary B. Andrews, Jr., SBN 019375
                                       Blake Andrews Law Firm, LLC
                                       1831 Timothy Dr.
                                       Atlanta, GA 30329
                                       Tel.: 770.828.6225
                                       Email: blake@blakeandrewslaw.com

                                       Counsel for Plaintiff




                                       6
